By the Court, Mitchell, J.
Scheuer was an importer of goods, and arranged with Jackson to sell goods for him at a commission of two and a half per cent, Scheuer to have a control of the customers. Jackson represented to Scheuer that he had contracted to sell for him, to Richards, Haight & Co., twenty pieces of satin and ten pieces of other goods, and gave an account of the sales to Scheuer. Scheuer, who proves these facts, adds : “ There was a sale by me, founded upon what Jackson stated, to Richards, Haight & Co.” The satins were in the bonded warehouse, the other goods at Scheuer’s store. Scheuer ordered the satins direct to the store of Richards, Haight & Co., and Ja,ckson expressing the opinion that this showed a distrust of him, Scheuer allowed nine pieces of the goods to go from his store to Jackson. Jackson was to bring notes for the amount to Scheuer, but did not do so. He never rendered any account of the satins. He admitted that he took the goods which he received to Haggerty, Jones & Co., and obtained an advance upon them. The same witness proved that he had six orders from Jackson for goods to be sent to other persons, and was allowed to testify that he had never been paid for those goods; that they were not sent to the persons to whom he pretended they were sold, but had gone to Haggerty, Jones & Co., from whom Jackson had received advances on them, except in cases where Jackson had paid him. It was shown that the pieces of satin were sent from the bonded warehouse, by order of Scheuer, to Richards, Haight & Co., and that then Jackson came there and said the box was sent them by mistake and took it away, and that they had no business relations with Scheuer. Jackson then, took the goods to Haggerty, Jones & Co., and obtained an advance upon them.
The court was requested to charge that if Scheuer intended to part with the property in the goods, the prisoner was entitled to an acquittal, but refused; also, to charge that if the prosecutor, when he delivered the goods to *598Richards, Haight & Co., intended to part with the property, as well as the possession of the goods, the jury must find for the prisoner, but the court again refused.
The court charged that, if there was no sale to Richards, Haight & Co., it was of no consequence whether the prosecutor intended to part with the property in the goods or not.
The recorder, in his certificate, states that he made these rulings because the evidence showed that the complainant did not part with the possession or property, and so the question of law implied in the request did not arise. The question was submitted to the jury, whether the prisoner made the representation to Scheuer as a device to get possession of the goods, and then took them from Richards, Haight & Co., with the intention of converting them to his own use.
The prosecutor testified that he might have said to Emly that he did not think Jackson would do anything wrong, but wanted to climb too high ; but he did not recollect it, and did not know that he said so.
The prisoner asked Emly if Scheuer had ever said so to him, and the question was excluded.
It does not appear that any objection was taken to the question on account of the previous question to the prosecutor not being sufficiently precise as to time and place; otherwise the question was proper, as it tended to discredit the prosecutor. He had negatived the idea of his having made this statement by the mode of his answering. If he had answered that he had said so, as it must be assumed Emly would have testified, then the jury would have had before them the inconsistency of his prosecuting a man for stealing, while he had declared that he did not believe the man intended any wrong. The statement, or his evidence, would require some explanation, and might have led to his discredit with the jury, or to have made them believe that the prisoner did not make the representations to Scheuer with a view to get the goods from Haight and convert them *599to his own use. It might be entitled to extremely little weight, but it was entitled to some.
If Jackson had bought the goods of Scheuer under these false pretences, he would have been liable only for the false pretence; there would then have been an intention to pass the title of the possessor to the person to whom they did pass. The goods could not be said to have been feloniously taken from the owner, when they had been voluntarily delivered by him, with the intention of passing the title, although he was induced to do so by a false statement. But if he was led by the false pretence merely to send the goods to Richards, Haight & Co„ where they still remained as his, because Richards, Haight & Co. did not mean to buy them and had never agreed to buy them, then, when the goods were taken from the latter they were taken without any a'ssent of the owner, and from a possession of one whose possession was the same as that of the true owner. The false pretence did not lead to the delivery of the goods to the prisoner, but to the delivery of them to Richards, Haight & Co. It had exhausted its delusive effect when that was accomplished, and when the defendant took the goods from them he did so by an additional deception, in which the deceived party had no intention to pass the property.
It was proved that the prisoner’s character was good, and it was admitted that it had been so, except in these transactions. If his understanding of his offence is rendered more acute it may not be a cause of regret to reverse the judgment.
The conviction must be reversed and a new trial granted.